Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Restriction/Election
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an apparatus for providing material feedstock, classified in H05H 1/42.
II. Claims 16-20, drawn to a method of processing materials within a plasma torch, classified in B22F 9/14.

3.	The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice a materially different process, such as a plasma welding process.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6.	During a telephone conversation with Deborah Vernon on October 7, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

				Rejections—35 U.S.C. 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 7, 8 and 10-15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 7, it is unclear how Applicant defines a “desired” portion along the length of the plasma.  As presently drafted, the claim encompasses all values from 0-100% of the length of the plasma.
b) In claim 8, line 2 and claim 10, line 4, the recitation of limitations that “can be” present in the claimed apparatus renders these claims prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.  Claims 11 and 12 are included in this rejection as they depend from claim 10.
c) Claim 13 is directed entirely to method limitations.  As such, it is unclear what further limitations (if any) this claim sets upon the apparatus defined in the independent claim.
d) In claim 14, line 2, the phrase “appreciably” disrupt the plasma denotes a relative term that does not appear to have any specific definition in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a device within the scope of this claim from one outside that scope.  Therefore the claim is indefinite.
e) In claim 15, line 5, the term “desired and relatively consistent length” denotes a relative term that does not appear to have any specific definition in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a device within the scope of this claim from one outside that scope.  In claim 15, line 8, it is unclear what would or would not fall within the scope of a “desired dispersion pattern that can vary based on a variety of factors”.  In claim 15, line 11, the relationship between the recitation of a capability of a portion of the claimed device and the phrase “despite the variability of the shape and position of the plasma” is uncertain, i.e. what particular physical feature(s) of the material feeding device differ or vary with the shape or position of the plasma?  In claim 15, lines 12, 13 and 15, the meaning of the terms “decrease variability”, “decrease concentration” and “increase yield” are uncertain absent some baseline from which a decrease or increase could be measured.  In claim 15, line 14, it is unclear how Applicant would define “more efficient and consistent material processing”, i.e. what factors or characteristics must be carried out in a given device more efficiently or consistently in order to meet this limitation of the claim?  In claim 15, line 15, it is unclear what the claim refers to by “additional processing”.
With respect to the deficiencies noted above in claim 15, these deficiencies render the scope of this claim so vague and uncertain that no reasonable determination of that scope can be ascertained, such that an appropriate search for applicable prior art can be conducted.  Therefore no prior art is being applied to claim 15 at this time. Should Applicant amend the claim to clarify the scope of the claim, any rejection based on prior art subsequently applied by the examiner will be considered to be “necessitated by amendment”.

			Statutory Basis for Rejections
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


			Rejections – 35 U.S.C. 102
11.	Claims 1, 5, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serra (US 2016/0237544).
Serra discloses an apparatus for plasma spraying including a material feeding device 50 with two ends, one of which around the periphery of a plasma generated proximal to the output end of a plasma torch, and adjustable with respect to the angle of a central axis of the plasma torch (compare the angles of 50 in Figs. 1 and 2 of Serra).  With respect to claim 5, Serra para. [0042] indicates that 50 may be rotated 360 degrees around the plasma gun.  With respect to claim 6, 50 moves along an axis 68 which would make it adjustable with respect to the central axis of the plasma as claimed.  With respect to claim 7, the nozzle can be rotated about any portion of the plasma up to 360 degrees as mentioned above (including the “substantial” portion as claimed) and any part of the length of the plasma can be defined as a “desired” portion as claimed.  With respect to claim 8, the angle can be adjusted via a rotary joint 62 as discussed in para. [0039] of Serra.  Thus, the disclosure of Serra is held to anticipate the claimed invention.

12.	Claims 1, 2, 3, 5, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenn (US 2017/0021372).
Krenn discloses a plasma spray assembly including a feeder mechanism 30 with one end at the arrows near 60 and the other end being a feeder orifice 70 which is around the periphery of a plasma generated by a plasma torch 20, with the arrows depicted at an angle with respect to the central axis of the torch.  With respect to claim 2, Krenn Fig. 4a depicts an embodiment where the nozzle of the feeder orifice has what can be termed a “flared cross sectional geometry” as claimed, and Krenn para. [0023] indicates that material emanating from the orifice is distributed substantially uniformly around the plasma torch.  With respect to claim 3, any position about the periphery of the plasma can be designated as a “particular” position as claimed.  With respect to claim 5, distributing the material substantially uniformly implies “about the entire periphery” of the plasma as claimed.  With respect to claim 6, Krenn para. [0011] indicates the guide mechanism for the nozzle can be moved axially relative to the plasma torch.  With respect to claim 7, any portion of the periphery or length of the plasma can be designated as a “substantial” or “desired” portion as claimed.  With respect to claim 9, Krenn para. [0016] indicates the guide chamber may have inner and outer conical surfaces which, in Fig. 4a the input end is wider than the output end, and para. [0061] discloses a containment housing 32 where at least part of its surface abuts at least part of the exterior surface of the plasma torch, equivalent to the claimed “plasma torch liner”.  With respect to claim 10, the conical surfaces depicted in Krenn Fig. 4a are in accord with this claim.  Thus, the disclosure of Krenn is held to anticipate the claimed invention.
	
				Rejection – 35 U.S.C. 102/103
13.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either of Serra or Krenn.
a) The examiner’s position is that the devices disclosed in the prior art feed material into the plasma at a rate and velocity that does not “appreciably” disrupt the plasma and provides for “uniform” processing of that material, absent any numerical or other objective definitions of those terms.  In that sense, the prior art devices are identical to those claimed and thus the claim is anticipated under 35 USC 102.
b) At a minimum, the examiner submits that when operating plasma spray devices as disclosed in the prior art, one of skill in the art would want to avoid disrupting the plasma, and further would want the material processed in those devices to be treated relatively uniformly so that operating of the device would result in products having reliable, uniform properties.  Thus, an apparatus as presently claimed would be considered at best an obvious variant of those disclosed by Serra or Krenn.

			Rejections – 35 U.S.C. 103
14.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krenn.
Krenn, discussed supra, does not specifically recite the limitations set forth in the instant claims.  However,
a) With respect to claim 4, Krenn para. [0015] discloses that the feeder mechanism in that reference can be configured so different portions of material can simultaneously be directed into the plasma from a plurality of directions, implying that a “plurality of nozzles” would be present as claimed.  Further, Krenn Fig. 1 depicts an embodiment which appears to include at least two nozzles.  Krenn para. [0023] discloses the material can be substantially uniformly around the plasma torch, implying the “substantially uniform dispersion” as claimed.
b) With respect to claim 8, Krenn para. [0016] discloses both that the guide chamber may taper at an angle of 2-5 degrees, and the inner and outer cone surfaces of the conical chamber therein may differ by angles of 4-10 degrees.  It would have been obvious for one of ordinary skill in the art to vary the angle of the feeding device in the prior art (within the constraints set forth in that reference) to achieve optimum results.
Thus, the disclosure of Krenn is held to establish a prima facie case of obviousness of an apparatus as presently claimed.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krenn, alone or in view of Blankenship et al. (U.S. Patent 7,115,832).
Krenn, discussed supra, does not specifically disclose that the prior art apparatus feeds feedstock into the plasma by gravity as claimed.  However:
i) The material fed into the plasma in Krenn flows in a generally downward direction.  One of skill in the art would understand that the natural force of gravity would act upon that material in operation.
ii) Blankenship indicates it was known in the art, at the time of filing of the present application, to feed material into a plasma coating system by gravity; see, for instance, Blankenship col. 5, ll. 27-32.
Thus, the examiner’s position is that Krenn suggests an apparatus employing gravity as claimed to one of ordinary skill in the art, or at a minimum that the combined disclosures of Krenn and Blankenship et al. would suggest such an apparatus.

			Allowable Subject Matter
16.	Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest an apparatus as claimed and in which a portion of the plasma extends outside the output end of a conical hopper and respective end of the torch as set forth in claim 11, or which includes a material swirl device as set forth in claim 12.

			Additional Prior Art
17.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 18, 2022